United States Court of Appeals
                                 For the First Circuit
                                ____________________________

No. 11-2242
                                        UNITED STATES

                                             Appellee

                                                 v.

                         JULIO ROSARIO-OTERO, a/k/a Julio Hotdog

                                     Defendant - Appellant
                                ____________________________

                                            Before
                         Howard, Selya, and Thompson, Circuit Judges.
                             ____________________________

                                      ORDER OF COURT

                                   Entered: September 17, 2013

        The petition for panel rehearing is granted to the limited extent that the opinion published
by this court on September 4, 2013 is withdrawn. A new opinion will be issued after the panel takes
into account the issues raised in the rehearing petition. The judgment entered on September 4, 2013
is hereby vacated.

                                                             By the Court:

                                                             /s/ Margaret Carter, Clerk



cc: Honorable Jose A. Fuste
Frances Rios de Moran, Clerk of Court
Raymond L. Sancez-Maceira
Nelson J. Perez-Ssoa
Olga B. Castellon-Miranda
George A. Massucco-LaTaif
Julia Meconiates